i          i          i                                                                             i        i           i




                                         MEMORANDUM OPINION

                                                  No. 04-10-00468-CR

                                              IN RE Christopher COOK

                                           Original Mandamus Proceeding1

PER CURIAM

Sitting:              Catherine Stone, Chief Justice
                      Phylis J. Speedlin, Justice
                      Marialyn Barnard, Justice

Delivered and Filed: July 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 23, 2010, relator Christopher Cook filed a petition for writ of mandamus, seeking

to compel the trial court to rule on his pro se motion for speedy trial, motions for discovery, motion

for reduction of bond, motion requesting examining trial, and motion to suppress evidence.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.




          … This proceeding arises out of Cause No. 2010-CR-5325, styled State of Texas v. Christopher Cook, in
           1

the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.

           2
               … Attorney Jeanne Bloomster is appointed to represent relator in the criminal proceeding pending in the
trial court.
                                                                                      04-10-00468-CR

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motions that relate directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

                                                                             PER CURIAM

DO NOT PUBLISH




                                                 -2-